TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-06-00635-CV



                                 James Earl Crayton, Sr., Appellant

                                                    v.

                                     Doris Lanett Crisp, Appellee


        FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
      NO. 05-915-FC3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING



                               MEMORANDUM OPINION


                  Appellant filed his notice of appeal in the instant cause on October 24, 2006, without

paying the filing fee or filing an affidavit of indigence.1 The clerk’s record is overdue, and the

District Clerk of Williamson County has informed this Court that the clerk’s record will not be

forwarded to this Court because appellant has not made arrangements to pay for it. Appellant claims

he is indigent.

                  Pursuant to Texas Rule of Appellate Procedure 20.1, we abate this appeal and refer

this matter to the trial court to conduct an evidentiary hearing on appellant’s claim of indigence. See

Tex. R. App. P. 20.1(h)(4), (i). The trial court shall give the parties reasonable notice of the date

on which the hearing will be heard and shall permit appellant to file a proper affidavit of indigence

any time before that date. Tex. R. App. P. 20(i); see Higgins v. Randall County Sheriff’s Office,


       1
           Appellant filed a letter stating that he was indigent.
193 S.W.3d 898, 899-900 (Tex. 2006). After the hearing, the trial court shall make appropriate

findings and enter an order granting the appropriate relief. See Tex. R. App. P. 20.1(h)(4). A clerk’s

record containing the documents relating to appellant’s claim of indigence and a reporter’s record

of any evidentiary hearing conducted pursuant to this opinion shall be filed with this Court on or

before October 31, 2007.

               This appeal will be reinstated when the record on the hearing regarding appellant’s

claim of indigence is filed.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Abated

Filed: September 19, 2007




                                                  2